{¶ 26} I respectfully dissent from the majority opinion.
 {¶ 27} Unlike the majority, I find there is a distinction between mandatory post release control and optional post release control. If optional, as is the situation presented in the case sub judice, failure to inform the defendant of post release control does not render the sentence void or illegal. This distinguishes this case from our previous decision in Holda where post release control was mandatory.
 {¶ 28} Because the addition of post release controls places an additional criminal sanction on Appellant, I find the trial court's resentencing entry violates Appellant's right against double jeopardy. *Page 1